DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is in response to Applicant’s remarks dated August 27, 2021.  Claims 1-12 are pending.   All pending claims are examined.

Response to Arguments
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).


If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed to be novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
The invention as claimed recites an abstract idea of data transmission, wherein a request to transfer value or information is evaluated based on pre-defined rules.   It can also be considered a mental process with the human mind since it entails making comparisons of data albeit with the help of a computer.  Other than the generic 
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
1. A method off processing a transaction in an IP telecommunications network between a source terminal and a destination terminal, wherein the method comprising: 
receiving, by a banking services system, referred to as source banking transfer system (BTS), connected to the source terminal, a transaction request originating from the source terminal, the request carrying at least one identifier of the destination terminal and a transaction amount, 
obtaining, by the source BTS, destination terminal location information, on the basis of at least one BTS location database, (BLDB) and the destination terminal identifier, 
determining, by the source BTS, at least one banking services system, referred to as destination BTS, connected to the destination terminal, on the basis of the destination terminal location information, 
if the source BTS is not the destination BTS, at least one iteration of the following steps, implemented as long as the transaction request has not reached the destination BTS: 
selecting an intermediate banking services system, referred to as intermediate BTS, taking into account at least one selection criterion and, 
transmitting the transaction request to the intermediate BTS; and 
transmitting to the destination terminal, by the destination BTS, the request or one item of information relating to the transaction.”

The invention is directed to financial transaction processing (App. Spec. para. 0002, 0004), but absent is any support for any improvements to the process as claimed.  
These steps describe the steps a person would take to make a bank transfer whereby the request is received from a sender at the destination or receiving point through an intermediary.

Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of a transmittal of a request, absent is any support for a similar improvement.  The claims as recited seem to suggest no more than automating the process of transmission of transfer instructions data.
Absent is an evidence of the display of information beyond a general purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem) 
The next step is to identify any additional limitations beyond the judicial exception.  Besides the insignificant extra-solution activity of step(s), the only additonal elements are computer, computer database and electronically which are disclosed in the specification at a high degree of generality (as generic computer components) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 

Likewise, the receiving, obtaining, determining, selecting, transmitting and transmitting steps involve techniques well known in the art.  ( “an invocation of already available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is “well-understood, routine [and] conventional.’’ SAP Am., 898 F.3d at 1170 (alteration in original) citing Mayo, 566 US. At 73).   The computing components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using generic computer components. 
Further dependent claims 2-8 and 11-12 provide additonal details about the predefined rules applied evaluating a transfer of value request and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application. 

Art Rejection Analysis
Metaireau discloses “forwarding the transaction instruction message to a third party server to effect transfer of monetary value between an account associated with the first user and an account associated with the second user. (Metaireau, para. 0012).
The transaction instruction message  comprising an identifier of the second user and a requested transfer value; identifying the second telecommunications network based on the identifier of the second user; calculating a credit value for the transaction; generating a second transaction instruction message and forwarding the second transaction instruction message to the second telecommunications network for crediting in the second telecommunications network an account associated with the second user; generating an accounting  (Metaireau, para. 0015). 
The transaction request from the first mobile device comprises information identifying the recipient and a transaction value and a selection of information specifying one or more transaction charges in dependence on at least one of the identity of the first communications network and the identity of the second communications network; and processing the transaction in dependence on the transaction value and the one or more transaction charges. (Metaireau, para. 0018). 
The applicable charges “can be determined dynamically, on a per-transaction basis, based on the source/destination network of the request, providing greater flexibility in the processing of requests. (Metaireau, para. 0017).

This suggests criteria that is factored into the processing mechanism and the subsequent transmission from the origin to the destination account that can be executed through an intermediary.
Examiner maintains the cited references disclose the claims as recited and provided additional citations that disclose the amendments and the invention as claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 1, which is illustrative, recites: 
1. A method off processing a transaction in an IP telecommunications network between a source terminal and a destination terminal, wherein the method comprising: 
receiving, by a banking services system, referred to as source banking transfer system (BTS), connected to the source terminal, a transaction request originating from the source terminal, the request carrying at least one identifier of the destination terminal and a transaction amount, 
obtaining, by the source BTS, destination terminal location information, on the basis of at least one BTS location database, (BLDB) and the destination terminal identifier, 
determining, by the source BTS, at least one banking services system, referred to as destination BTS, connected to the destination terminal, on the basis of the destination terminal location information, 
if the source BTS is not the destination BTS, at least one iteration of the following steps, implemented as long as the transaction request has not reached the destination BTS: 
selecting an intermediate banking services system, referred to as intermediate BTS, taking into account at least one selection criterion and, 
transmitting the transaction request to the intermediate BTS; and 
transmitting to the destination terminal, by the destination BTS, the request or one item of information relating to the transaction.”
.The invention as claimed recites an abstract idea of data transmission, wherein an a request to transfer value is evaluated based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. BTS, database) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-8 and 11-12 provide additonal details about the predefined rules applied evaluating a transfer of value request and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-12 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metaireau, USP Pub. No. 20012209762.
As to claim 1. Metaireau discloses A method off processing a transaction in an IP telecommunications network between a source terminal and a destination terminal (Metaireau, Abstract, paras. 0001, 0008, 0022, 0051, 0082-0083), wherein the method comprising: 
receiving, by a banking services system, referred to as source banking transfer system (BTS), connected to the source terminal, a transaction request originating from the source terminal, the request carrying at least one identifier of the destination terminal and a transaction amount (Metaireau, paras. 0008, 00012, 0015-0016);
obtaining, by the source BTS, destination terminal location information, on the basis of at least one BTS location database, (BLDB) and the destination terminal identifier (Metaireau, paras.  0083, 0089, 0101; see also para. 0358);
Metaireau, paras.  0086, 0092, 01014 see also para. 0358); 
if the source BTS is not the destination BTS, at least one iteration of the following steps, implemented as long as the transaction request has not reached the destination BTS: 
selecting an intermediate banking services system, referred to as intermediate BTS, taking into account at least one selection criterion (Metaireau, paras. 0010-0011, 0015, 0086, 0092, 0104, 0194, 0205, 0358) and, 
transmitting the transaction request to the intermediate BTS(Metaireau, paras. 0008-0018, 0029, 0036, 0038); and 
transmitting to the destination terminal, by the destination BTS, the request or one item of information relating to the transaction (Metaireau, paras. 0096, 0112). 
As to claim 8, Metaireau discloses the processing method of claim 1, wherein the transaction request also carries at least one item of information selected from the following: a currency or a unit for the transaction, an execution date for the transaction, an indicator indicating if the source terminal wants to be informed of the transaction status, an identifier of the transaction, a security identifier, and an identifier of a remote BTS through which the transaction request transits (Metarieau, paras 0051-0052, 0086, 0104, 0362, 0523, 0551). 
As to claim 9 contains limitations similar to claim 1 and is rejected in like manner.
As to claims 10-12 contain limitations similar to claims 1 and 9 and are rejected in like manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Metaireau, USP Pub. No. 20012209762 in view of Chava, USP. Pub. No. 20040156495.
As to claim 2, Metaireau does not directly disclose but Chava discloses the processing method of claim 1, wherein the at least one selection criterion is one of the following:
 a minimum transfer cost; a minimum number of intermediate BTSs (Chava, paras. 0082-0102; 0103-0113; see also 0153-0178); and a minimum distance between two BTSs (Chava, paras. 0082-0102; 0103-0113; see also 0153-0178).
Metaireau with Chava because it provides an improvement in the secure transfer of value between disparate systems.  This allows for a robust exchange of information between transaction in a secure and reliable manner while leveraging and optimizing existing infrastructure for these transactions. 
As to claim 3, Metaireau does not directly disclose but Chava discloses the processing method of claim 1, wherein obtaining destination terminal location information implements at least one iteration of obtaining, by a current execution entity of the source BTS, location information of at least one next execution entity (Chava, paras. 0102-0106) of the source BTS, from the BLDB location database and the at least one identifier of the destination terminal, and wherein the last execution entity delivers the destination terminal location information (Chava, paras.  0082-0086, 0101-0104, 0153-0178 – see rationale for combination in claim 2). 
As to claim 4, Metaireau does not directly disclose but Chava discloses the processing method of claim 1, wherein the method additionally comprises a prior phase for initializing at least one banking services system, referred to as local BTS, comprising: 
building or updating the at least one location database (BLDB), the location database (BLDB) (Chava, paras.  0076-0086, 0092-0096; 0153-0178) comprising: a local database (LLDB), comprising location information relating to at least one terminal connected to the local BTS, identified by an identifier, and an interconnection database (BIDB), comprising location information relating to at least one terminal connected to at Chava, paras.  0076-0086, 0092-0096) and the configuration of at least one execution entity of the local BTS with at least one item of location information of the location database (BLDB) (Chava, paras.  0076-0086, 0092-0096; see also para. 0153-0158 – see rationale for combination in claim 2). 
As to claim 5, Metaireau discloses the processing method of claim 4, wherein the method additionally comprises a discovery phase of at least one remote BTS, comprising sending by the local BTS, in at least one communication network to which the local BTS is connected, a discovery message indicating the ability of the local BTS to process transactions. (Metaireau, paras. 0092, 0205; see also paras. 0010-0015, 0194, 0358).
As to claim 6, Metaireau discloses the processing method of claim 4, wherein the method additionally comprises an interconnection phase of the local BTS with at least one remote BTS comprising: obtaining, by the remote BTS, location information of at least one interconnection entity (BIE) enabling the local BTS to interconnect with the remote BTS, sending, by the remote BTS, an interconnection request message to the interconnection entity located by the location information. (Metaireau, paras. 0092, 0205; see also paras. 0010-0015, 0194, 0358).
As to claim 7, Metaireau discloses the processing method of claim 4, wherein the method additionally comprises a location information exchange phase, comprising: transmitting, by the local BTS, to at least one remote BTS, a location message carrying at least one identifier of a terminal connected to the local BTS associated with at least one item of location information of this terminal, and updating the interconnection database (BIDB) associated with the remote BTS upon receipt, by the remote BTS, of the Metaireau, paras. 0092, 0205; see also paras. 0010-0015, 0194, 0358).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696